UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LIQUIDPIXEL, INC.,
                                                            19cv11700 (DF)
                                Plaintiff,
                                                            ORDER OF DISCONTINUANCE
                -against-

 HERITAGE AUCTIONS, INC.,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

        The Court having been informed that the parties have reached an agreement in principle

to resolve this action, and the parties having consented pursuant to 28 U.S.C. § 636(c) to the

undersigned exercising jurisdiction over this matter and conducting all proceedings herein, it is

hereby ORDERED that:

       This action be, and hereby is, discontinued with prejudice and without costs, provided,

however, that within 30 days of the date of this Order, if the parties’ written documentation of

the settlement is not completed, Plaintiff may apply by letter for the restoration of the action to

the active calendar of the Court.

Dated: New York, New York
       May 7, 2021

                                                      SO ORDERED


                                                       ______________________________
                                                      ___
                                                        ___
                                                          ____
                                                            ______
                                                                ______________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)
